Exhibit LIMITED ASSET PURCHASE AGREEMENT BETWEEN VEMICS, INC. AND CLEARLOBBY, INC. AGREEMENT made and entered into as of 11th day of September 2008, by and between ClearLobby, Inc., a Delaware corporation, with its principal place of business at 60 Silver Lane, Holliston, MA 01746, (''Seller'') and Vemics, Inc., a Nevada corporation, with its principal place of business at 523 Avalon Gardens, Nanuet, NY 10954, (''Buyer''). W I T N E S S E T H Whereas Seller desires to sell certain of its assets, including certain trademarks, computer software and know-how related thereto, in accordance with the terms and conditions of this Agreement; and Whereas Buyer desires to purchase such assets in accordance with the terms and provisions hereof. Now, therefore, in consideration of the premises and of the mutual promises herein contained, the parties agree as follows; 1. Sale and Purchase of Assets 1.1 Transfer of assets.Subject to the terms and provisions hereof, Buyer, in reliance upon Seller's warranties and representations herein made, shall purchase and acquire from Seller, and Seller shall sell, transfer and convey to Buyer, with the exceptions set forth herein and in the schedules annexed hereto, all of the assets, properties and rights of Seller, of every type and description, whether tangible or intangible, including but not limited to the following: (a) All designs, drawings, procedures (including design, manufacturing, test and maintenance procedures), specifications, software (other than as described in Subparagraph (b) hereof), printed circuit board art work, integrated circuit masks, test equipment, tools, fixtures, documentation, training materials, and information, in whatever form, related to, useful, utilizable or necessary in the design, manufacture, test and/or maintenance of the websiteknown as the Clearlobby Website; the foregoing being more specifically defined and described in the Schedule of Computer Technology, Schedule A, attached hereto and made a part hereof (hereinafter collectively referred to as ''Computer Technology''). (b) All software (including object and source code, in machine readable and listing form), documentation (including internal documentation, documentation made available to customers and training materials), flowcharts, source code notes, software tools, compilers, test routines and information, in whatever form, and all revisions, release levels and versions of the foregoing, used on or with the Computer Technology, offered for sale or license by Seller, developed by or for Seller, or in the possession of Seller; the foregoing being more specifically defined and described in the Schedule of Software, Schedule B, attached hereto and made a part hereof (hereinafter collectively referred to as ''Software''). (c) All patents, patent applications, copyrights, trade secrets, trademarks, trade names, and other proprietary rights based, in whole or in part, or included in or covering the Computer Technology, Software or any portion thereof; the foregoing being more specifically defined and described in the Schedule of Proprietary Rights, Schedule C, attached hereto and made a part hereof (hereinafter collectively referred to as ''Proprietary Rights''). (d) All inventories of Computer Technology, Software, or any portions thereof; the foregoing being more specifically defined and described in the Schedule of Inventories, Schedule D, attached hereto and made a part hereof (hereinafter collectively referred to as ''Inventories''). (e) All rights of Seller under sales agreements, franchises, license agreements, lease agreements, maintenance agreements, procurement agreements, consultant agreement, employee agreements, invention agreements and all other agreements of whatever nature or kind relating to Computer Technology, Software or Proprietary Rights specifically defined and described in the Schedule of Contract Rights, Schedule E, attached hereto and made a part hereof (hereinafter collectively referred to as ''Contract Rights''). (f) All rights of Seller in the domain name and url http://www.clearlobby.com being more specifically defined and described in the Schedule of Inventories, Schedule D, attached hereto and made a part hereof. All assets of Seller to be transferred to the Buyer pursuant hereto, including the Computer Technology, Software, Proprietary Rights, Inventories and Contract Rights, are sometimes hereinafter collectively referred to as ''Seller's Assets.'' 1.2 Excluded assets.The following shall be excluded from Seller's Assets being sold and transferred to Buyer hereunder: (a) Seller's cash on hand and bank deposits at the time of Closing. (b) All accounts receivable, refundable income taxes, prepaid interest, investments in marketable securities, loans and exchanges; and loans receivable. (c) All stock or securities, in whatever form, of Seller. (d) All liabilities or obligations of Seller, in existence at the time of Closing as well as anytime after the closing, including, accounts payable, but excluding the obligations expressly included in Contract Rights. (e) All leases for land and/or buildings. 1.3 Encumbrances.The sale and transfer of Seller's Assets shall, at the time of Closing, be free and clear of all obligations, security interests, liens, infringements and encumbrances whatsoever 1.4 Purchase price .Subject to the provisions of Paragraph 1.5 and the Promissory Note attached hereto as Schedule G, the purchase price for the sale and transfer of Seller's Assets to Buyer is the sum of $250,000.00.The purchase price shall be payable as follows: (a) At the time of Closing, by wire transfer to Seller's account at Citizen’s Bank $10,000.00.Wire transfer and account information shall be provided by the Seller to the Buyer at Closing. (b) The remaining $240,000.00 of the purchase price shall disbursed by Buyer to Seller in accordance with the terms of the Promissory Note dated September 11, 2008 and attached hereto as Schedule F. (d) Sean Hanlon and Gregory Englehardt shall each be issued 10,000 shares of SEC 144 restricted stock in Buyers Company. 1.5 Closing.The completion of the contemplated transactions is herein designated as the Closing, which shall take place on the9th day of September, 2008, or such later date as may be mutually agreed upon by the parties. 1.6 Intentionally Omitted. 1.7 Access and information Seller shall give to Buyer, Buyer's accountants, technical personnel, counsel and other representatives access, during normal business hours, from the date hereof to Closing, to Computer Technology, Software, Inventories, books, records, contracts and commitments of Seller (including Contract Rights) and shall furnish Buyer, during such period, with information concerning Seller's Assets as Buyer may reasonably request.Such information shall be subject to the provisions of Paragraph 8.15. 1.8 Conduct of business .Seller warrants and represents to and covenants and agrees with Buyer that, pending completion of the Closing, unless otherwise agreed in writing by Buyer: (a) Seller shall not sell, license, contract, commit or otherwise encumber Seller's Assets, other than in the ordinary course of business. (b) Seller shall carry and continue in force and effect through the Closing, such fire and extended coverage insurance on the Inventories as is in existence of the date of this Agreement. (c) Seller shall not amend, modify or terminate any agreement to which it is a party and which in any way relates to Seller's Assets, without the prior written consent of Buyer. (d) There will be no increase in any compensation payable or to become payable by Seller to any employee, agent or consultant. 2. Warranties and Representations of Seller Seller warrants and represents to Buyer as follows: 2.1 Corporate organization.Seller is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware and is duly qualified to do business in the Commonwealth of Massachusetts and has full power and authority to carry on its current business and to own, use and sell its assets, including Seller's Assets, and properties. 2.2 Corporate authority.The execution and delivery of this Agreement to Buyer and the carrying out of the provisions hereof have been duly authorized by the Board of Directors of Seller and authorized by Seller's shareholders, and at Closing, Seller shall furnish Buyer copies of the authorizing resolutions of Seller's Board of Directors and its shareholders. 2.3 Labor issues.To the best of Seller's knowledge and belief, no strike, picketing or similar action is pending or threatened against Seller by its employees or any labor union.To the best of its knowledge and belief, Seller is not engaged in any unfair labor practices in connection with the operation of the business of Seller relating to Seller's Assets.Seller will not be responsible for any violations arising or determined subsequent to Closing that have been caused by any act of Buyer or any failure to act by Buyer.Seller represents and warrants that it has not had any solicitation by any labor organization within the preceding three years. 2.4 Non-infringement.The Computer Technology, Software, Proprietary Rights, and Inventories, in whole or in part, do not infringe, to the best of Seller’s knowledge, any patents, copyrights, trade secrets, trademarks or other proprietary rights of any third parties and no rights or licenses are required from third parties to exercise any rights with respect to Seller's Assets or any portion thereof. 2.5 Proprietary rights.The Proprietary Rights are in full force and effect and there are no liens, claims, proceedings or causes of actions that in any way affect the validity or enforceability of such Proprietary Rights.Except for licenses granted in the ordinary course of business to purchasers/licensees of Seller's products, no rights or licenses, express or implied, have been granted to any third parties under Proprietary
